DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
Regarding the drawing objection, the objection was made because no figures show the structure of the receiver that is necessary to carry out the claimed functionality.  The Applicants’ remarks, however, only point to the controller (151) within the transmitter.  For example, in claim 14, “circuitry configured to measure” and “circuitry configured to determine” are not shown in the figures.  The Applicants’ arguments are not persuasive to show error in the objection.
The objection to the title and §112(d) rejection are withdrawn.  The Applicants have not addressed the second specification objection – that paragraph 2 does not include the priority PCT application.
Regarding the §101 rejection, the Examiner has demonstrated how the claims satisfy the two-step analysis without significantly more than the judicial exception.  The MPEP defines illegible abstract ideas as including, in part, mathematical relationships, which are defined as “iv. Organizing information and manipulating information through mathematical correlations”.  MPEP §21106.04(a)(2)(I)(A).  Claim 2 takes two measured signal strengths and “normalizes” them together with a calibrated factor (i.e. a mathematical correlation).  
The Applicants should note that normalization is also a “mental process”.  MPEP §2106.04(a)(2)(III).  A human can complete normalization calculations, thereby making it a mental process.  “Methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas”.  Id.   The courts do not distinguish between mental processes performed by humans and those performed on a computer.  Thus, even though the Applicants’ normalization is carried out electronically (not by a person), it still qualifies as a mental process.  
The Applicants conclude that “the subject matter of amended claim 2 does not fall into these enumerated groupings and is therefore not directed to an abstract idea.” (Remarks, page 16, top).  The Applicants, however, have not conducted any analysis of the claim language (original or amended) to indicate how a mathematical correlation would not apply.
The Applicants state “amended claim 2 recites a specific technical solution for foreign object detection”.  (Remarks, page 17, top).  The Examiner notes that claim 2 does not recite foreign object detection.  Claim 2 is directed to the receiver taking two measurements, normalizing those results, and sending the result back to the transmitter.  There is no actual detection of foreign objects within the context of claim 2.
Claim 2 does not “impose a meaningful limit on the tentative judicial exception”.  Claim 2 recites generic structure (a receiver, a transmitter) and method steps that are the collection (measuring signal strengths) and manipulation (normalizing) of information. These method steps are an abstract idea, and the generic structure does not add significantly more to overcome the judicial exception. 
The same analysis applies to claim 14.  The claim recites a generic “receiver” and “transmitter” and that the receiver “comprises circuitry configured to” carry out the same steps as claim 1 (this functionality is an abstract idea).
Regarding the art rejection, the Examiner notes that claim 2 recites two measurements.  The same claim, however, recites “normalizing the measured signal strength”.  The “the” refers to one measurement.  The combination of references has been shown to teach determining a calibrated signal strength by normalizing one measured signal strength and a calibrated factor.  Louis (fig 12) also teaches that the measurement step (I) can occur multiple times during its lifetime.  Thus, Louis teaches taking two measurements. 
For claim 14, the Examiner notes that the amended “further comprising circuitry configure to measure a second signal strength” is the same circuitry as was previously presented in the claim.  The receiver has one measurement circuitry that, in some disclosed embodiments, conducts two measurements (the second happening a time after the first).  There is no second measurement circuitry. 
The Applicants do not present any actual arguments or evidence to rebut the §103 rejection of claims 2 and 14.  The Applicants only flatly conclude that the references disclose the amended limitations (see pages 18-19).  “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  The Applicants have not satisfied this burden. 
The art rejection is maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  None of the figures appear to correspond to the invention of Group 2.  Figure 1 is a generic receiver – there are no measuring circuits, controller (or the like) to make determinations about calibrated signals and Q-factors, and no communication circuitry.  The structure that would carry out the functionality of claim 2 and the distinctly named “circuitry” of claim 14 are not shown in the figures.  These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because paragraph 2 does not list the PCT application from which this application claims priority. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 10, 14, 19 and 34-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the collection of data, the determination of information (calibrated signal strength, Q-factor), and communication of the information.  
Claim 2 is directed to a method for measuring a signal strength (twice), normalizing the signal strength, and the communicating the normalized/calibrated value.  The method steps of claim 2 are directed the manipulation of information.  The manipulation of information is a “mathematical correlation”, which qualifies as an abstract idea.  MPEP §21106.04(a)(2)(I)(A).  This judicial exception is not integrated into a practical application because there are no additional elements that create a practical application in claim 2 (or its dependents).  There is no structure to carry out the method and there is no consequence to the measuring, determining or communicating.  Observing a measured value, conducting mathematical calculations and reporting the result does not add significantly more to overcome the abstract idea analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 
Claim 10 is directed the manipulation of information within the transmitter.  That the transmitter can decode/decipher the calibrated signal does not add significantly more.  Observing incoming data and making a determination is a mathematical correlation.  Id.
Claims 34-36 describe physical features of the claim 2 system.  This does not add significantly more.
Claims 37-40 are additional mathematical calculations/correlations.  Adding more abstract ideas to claim 2 does not add significantly more.
Claims 41, like claim 10, is directed the manipulation of information within the transmitter.  Observing incoming data and determining its meaning.
Claim 14 is directed to the apparatus that corresponds to the method of claim 2. The apparatus of claim 14 is directed the manipulation of information, namely mathematical correlation.  MPEP §21106.04(a)(2)(I)(A).  This is an abstract idea, as noted above.  This judicial exception is not integrated into a practical application because the additional elements are generic circuits.  The claim recites “circuitry configured to” carry out the functionality of the claim 2 method steps.  Generically naming “circuitry” does not add significantly more to overcome the judicial exception analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 
Claims 19  and 42-49 repeat the limitations of claims 10 and 34-41.  These claims do not add significantly more, as discussed above. 
To overcome these rejections, the Applicants may consider defining the specific structure of the receiver.  They should note that generically naming a receiving coil, controller, or “circuitry” would not be sufficient.  The claims should explicitly define the existence of a receiver coil and then, in relationship to this coil, recite: where a measurement circuit is connected (connected across the receiver coil, at the output of a receiver, etc.); what is being measured (voltage, current, etc.); how the named values are determined/extrapolated (including defining what the calibrated signal strength factor is); and the type of communication circuitry (it is in-band communication that manipulates impedance within the receiver, or is it an out-of-band wireless communication device that transmits with through a different frequency or with a different antenna?).  Or the claimed functionality should include definitive consequences – actual changes within the transmitter that are taken because of its foreign object determination.  Something that is more than just observations and calculations.  This may include manipulating switches, charging a battery, etc. – actual changes within the transmitter and/or receiver that show why the method steps are more than an abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 39 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These dependent claims recite that “the calibrated signal strength is determined based on a difference between the second Q-factor and the first Q-factor”.  But independent claims 2 and 14 clearly establish hat the calibrated signal strength is determined “by normalizing the measured signal strength with a calibrated signal strength factor”.  
The calibrated signal strength cannot be both: 1) normalized measured values; and 2) based on differences in Q-factor.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 14, 19, 34-36, 40, 42-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US 2018/0131242) in view of Keeling (US 2015/0061578).
With respect to claim 2, Louis discloses a method performed between a receiver and a transmitter (fig 12; par 61-67), the method comprising: 
measuring, by the receiver, a first signal strength resulting from a first digital ping initiated by the transmitter positioned under the receiver at a first position and a first coupling alignment (first iteration of Step I; par 64); and 
measuring, by the receiver, a second signal strength resulting from a second digital ping initiated by the transmitter positioned under the receiver at a second position and the first coupling alignment (a second iteration of Step I, par 64, would obviously occur at a second, later, time.  It would have been obvious that the receiver could have moved positions relative to the transmitter between these two measurements); and 
communicating a signal strength value and a reported Q factor to the transmitter (also Step I; par 64).  
Louis discloses measuring multiple digital ping signal strengths and sending that value to the transmitter.  Louis’ figure 12 flow chart is obviously carried out multiple times.  The passage of time means that the second iteration would include a “second” digital ping and a “second” measurement.  The claim does not define any time-frame between the first/second pings and the first/second measurements.  Given a long enough time, Louis’ receiver would have obviously moved between first/second digital pings, thereby having first/second positions.  The first coupling alignment is defined in claim 36 as being the “best”.  This subjective term is not clearly defined in the claim.  For whatever coupling Louis creates, it is interpreted as the “best”, given the circumstances.  
Louis does not expressly disclose determining a calibrated signal.  Keeling discloses a method performed by a wireless power receiver, comprising: 
measuring a signal (par 68, lines 1-2); and
determining a calibrated signal by normalizing the measured signal with a calibrated signal factor (par 68).
Normalizing is a commonly understood term in the field of statistics.  The claim does not define the “factor” or the scale used to define the normalized signal.  The general ability to normalize a measured signal is taught by Keeling.  When combined, Keeling’s normalized functionality would be performed on Louis’ measured “signal strength value”.  The Examiner notes that the claim only requires that the normalization is only carried out on “the” (i.e. one) measured signal (not both).
Louis and Keeling are analogous because they are from the same field of endeavor, namely wireless power receivers that take measurements.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Louis to include the normalizing, as taught by Keeling.  The motivation for doing so would have been to suit the user’s preferences.  Normalizing a value just means to phrase it in a different scale.  It is like saying 65 degrees Fahrenheit, normalized on a scale of 0-100 would be 18.33.  The measured value is unchanged – the only difference is in the numerical presentation of that value.  
This motivation can also be that it is an aesthetic change, because there is no use or consequence to the determining step – the normalized value is never used again.  If the user wants to create a “clean” range of normalized values (0-50, 0-100, etc.), they would have been motivated to combine references.  Applying a statistical analysis to information (and then not acting on it) is an obvious modification that only changes how the information is presented.  This makes it aesthetic.  
With respect to claim 10, Louis discloses determining, by the transmitter, a presence of a foreign object based on the signal strength (par 67).  When combined, Loui’s signal strength becomes “calibrated”, as discussed above.  The determination of the type of receiver coil (par 67) is interpreted as foreign objection detection.  The claim only names the detection without explicitly defining any of its internal steps, the type of object it can identify, or the consequences it takes as a result.  
With respect to claims 14 and 19, Louis and Keeling combine to disclose the receiver with the “circuitry configured to” carry out the method steps of claims 2 and 10, and the references are analogous, as discussed above. 
With respect to claims 34-35 and 42-43, Louis discloses the two positions are a “physical distance” (obviously the distance between Louis’ transmitter and receiver exists in physical space) and that the second position is larger than the first position (see below).
As discussed above, Louis’ receiver obviously moves between the “first” and “second” digital pings.  This movement can be toward, away, or parallel to the surface of the transmitter.  As there are only three options, selecting one (away) is obvious under the “obvious to try” rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).
With respect to claims 36 and 44, for whatever coupling value Louis’ achieves during the “first” and “second” pings, is interpreted as the “best”.  “best” is subjective and the claim does not provide any guidance for how to quantify the goodness of the coupling.
With respect to claims 40 and 48, Louis and Keeling combine to teach normalizing the Louis measured signal strength.  Normalizing is a statistical tool to recalibrate the scale over which values are displayed.  Normalizing two values (first signal strength and second signal strength) is obviously “based on” a difference between them.
Claims 37-39, 41, 45-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Keeling and the Applicants’ Admitted Prior Art (“APA”; specification, par 3-6).
With respect to claims 37-38 and 45-46, the combination teaches the method and apparatus of claims 2 and 14, but does not expressly determining first/second Q-factors.  APA teaches that receivers are known to have stored Q-factors (par 5).  The stored Q-factors are “based on” position and coupling alignment.  
The combination and APA are analogous because they are from the same field of endeavor, namely wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the Q-factor determination, as taught by APA.  The motivation for doing so would have been to gather more information.  Q-factors inherently exist in a wireless power system.  Determining a value is useful, as the system can better operate with more information.  Further, APA teaches that receivers are already known to come with Q-factor determining.  
With respect to claims 39 and 47, the combination of Louis and Keeling already disclose determining the calibrated signal strength, as discussed above in the art rejection of claims 2 and 14.  Claims 39 and 47 only broadly recite that this calibrated signal strength is “based on” the difference in determined Q-factors.  The claim does not explicitly set forth any calculation or relationship between the Q-factor difference and the (already computed) calibrated signal strength.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to find a way to have the calibrated signal strength be “based on” the Q-factor difference without actually changing the value for this signal that was already provided in claims 2/14.  In other words, the skilled artisan would have understood how to add more variables to an equation without changing the result of that equation.  A+B=C.  And also A+B+D-D=C.  Further, A+B+(D*zero)=C.  In the last two equations, C is “based on” D.  
With respect to claims 41 and 49, APA teaches determining, by a transmitter, the presence of a foreign object based on a system Q-factor and a normalized Q-factor (par 5).  APA teaches that the transmitter compares its Q-factor (normalized) to that reported by the receiver (system).  The references are analogous, as discussed above.  “normalized Q-factor” may be interpreted as the Q-factor already stored in the APA transmitter.  This is possible because the claim does not set forth any scale for which to create a normalized value from one that was not.  Simply using “normalized” does not impart any narrowing structure/functionality into the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836